department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc intl br6 tl-n-4511-99 uilc internal_revenue_service national_office field_service_advice memorandum for from jacob feldman field service special counsel subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend a b products issues tl-n-4511-99 whether royalty income from a non-affiliated person with respect to manufacturing intangibles reduces product_area research for purposes of computing the cost sharing floor under the profit split method conclusions the amount of royalty income received from a non-affiliated person allocable to manufacturing intangibles for products within the same 3-digit sic code as the possession product reduces the product_area research for purposes of computing the cost sharing floor under the profit split method facts a a domestic sec_936 corporation is a wholly owned subsidiary of b a elected to use the profit split method of computing its combined taxable_income cti pursuant to sec_936 b’s products are made and distributed by related and unrelated parties a makes products on behalf of b in puerto rico b receives royalties from unrelated original equipment manufacturers oems for the right to make and distribute products which includes among others a license to use b’s copyrights in those activities for purposes of computing combined taxable_income under the profit split method under sec_936 a determined its cost sharing floor by reducing its product_area research by the amount of the royalty income it received from the oems law and analysis sec_936 of the internal_revenue_code_of_1986 as amended provides a credit against the amount of u s income_tax that would otherwise be due for certain domestic corporations in puerto rico and other possessions that elect such treatment sec_936 limits the availability of the credit with respect to intangible_property_income derived in whole or in part by possession based sales the general_rule set out in sec_936 - provides that intangible_property_income is included in the gross_income of the possession corporation's u s shareholders unless the possession_corporation elects out of the general treatment pursuant to sec_936 the small_business job protection act of p_l_104-188 terminated the puerto rico and possession_tax_credit for tax years beginning after date sec_936 special phaseout rules apply to existing credit claimants tl-n-4511-99 sec_936 enacted in the tax equity and fiscal responsibility act of tefra is intended to benefit business operations that contribute to the economy of the possessions publaw_97_248 h conf rept pincite the mechanics of providing the benefits are a credit for the tax on qualified income of an electing_corporation coupled with a dividend received deduction for dividends made from the possessions_corporation sec_243 sec_936 sec_936 was added in response to the perceived abuse under prior_law by u s businesses in developing intangibles and deducting the development costs in the u s followed by a transfer of the intangibles for exploitation on a tax- favored basis in the possessions the provision as modified is intended to lessen the abuse caused by taxpayers claiming tax-free_income generated by intangibles developed outside of puerto rico h conf rept pincite accordingly under sec_936 of the bill as originally passed by the senate the general_rule excludes income attributable to intangibles from the benefits of sec_936 by treating such income as included by the shareholders rather than by the electing_corporation the house-senate_conference amended sec_936 to provide alternative elections from the general_rule if certain requirements were made in an effort to promote economic development in puerto rico sec_936 was added providing an election out from the general exclusion and permitted specified benefits for intangible_property_income under either the cost sharing or the profit split method the sec_936 election out is available on the condition that the electing_corporation has a significant_business_presence in a possession with respect to the product for which sec_936 benefits are claimed significant_business_presence is measured under three alternative tests geared to a minimum level of specified costs of the product being incurred in the possession sec_936 was in part a response to issues raised in 84_tc_996 aff’d in part rev’d in part and remanded 856_f2d_855 7th cir taxpayer transferred valuable patents and other intangibles to its sec_936 corporation and thereby avoided substantial federal income taxes tl-n-4511-99 where the significant_business_presence threshold is satisfied sec_936 benefits are afforded for intangible_property_income with respect to the possession product under an election out of either the cost sharing or profit split methods under the cost sharing method the sec_936 corporation is treated as the owner for purposes of obtaining a return on manufacturing intangibles if it pays a cost sharing payment under sec_936 the cost sharing payment required is determined by a formula but the payment cannot be less than would be required under sec_367 or sec_482 if the sec_936 corporation were a foreign_corporation the formulary cost sharing payment is determined by multiplying the amount of product_area research with respect to the 3-digit sic code which includes the possessions product by a fraction the numerator of which is possession sales and the denominator of which is worldwide sales in the same digit sic code the second method for affording sec_936 benefits for intangible_property_income is the profit split method unlike the cost sharing method the profit split method does not attempt to distinguish among different types of intangible_property_income with some types qualifying and others not qualifying for sec_936 benefits rather under the profit split method the electing_corporation receives sec_936 benefits with regard to percent of the combined taxable_income cti of the affiliated_group other than foreign affiliates from covered sales of the possession product sec_936 defines covered sales to mean sales by the affiliated_group other than foreign affiliates to persons who are not members of the affiliated_group or to foreign affiliates sec_936 states that cti is computed separately for each possession product produced by the possessions_corporation cti is computed by deducting from the gross_income of the u s members of the affiliated_group from covered sales all expenses losses and other deductions properly apportioned or allocated thereto plus a ratable part of all expenses losses or other deductions of the affiliated_group that cannot definitely be allocated to some item or class_of_gross_income however in computing cti for each possession product the r d expenses and related deductions for the taxable_year cannot be less than of the cost sharing payment the possession_corporation would make for its share of product_area research had the cost sharing method been elected cost sharing floor as provided in sec_936 and in the regulations thereunder the regulations further provide b profit split option -- computation of combined taxable_income question in determining combined taxable_income from sales of a possession product how are the allocations and apportionments of expenses losses and other deductions to be determined tl-n-4511-99 answer i expenses losses and other deductions are to be allocated and apportioned on a fully-loaded basis under sec_1_861-8 to the combined gross_income of the possessions_corporation and other members of the affiliated_group other than foreign affiliates the amount of research development and experimental expenses and related deductions such as royalties paid_or_accrued with respect to manufacturing intangibles by the possessions_corporation or other domestic members of the affiliated_group to unrelated persons or to foreign affiliates allocated and apportioned to combined gross_income shall in no event be less than the amount of the cost sharing payment that would have been required under the rules set forth in sec_936 and paragraph a of this section if the cost sharing option had been elected sec_1_936-6 q a emphasis added a possessions_corporation that has elected the profit split method must therefore make alternate calculations for purposes of computing combined taxable_income ie the corporation must allocate and apportion expenses consistent with sec_1_861-8 and calculate the formulary cost sharing payment therefore the amount of r d expenses deducted in computing combined taxable_income is the greater of the cost sharing floor which i sec_120 of the cost sharing formula or the amount determined under sec_1_861-8 e or sec_1 however in determining the cost sharing payment the regulations under sec_1_936-6 a q a provide that royalty income from a person from outside the affiliated_group with respect to the manufacturing intangibles within a product_area reduces the product_area research pool within the same product_area in other words the royalty income reduces the cost sharing payment unanswered directly in the regulations is whether the royalty income also reduces the cost sharing floor based on an analysis of the statutory and regulatory provisions under sec_936 we conclude that the royalty income described above does reduce the cost sharing floor used in computing cti under the profit split method although sec_1_936-6 which deals with the computation of cti under the profit split method is silent about whether this reduction occurs we believe that this position is supported by the language of the statute sec_936 modifies the computation of the cost sharing payment under sec_936 by increasing the formula’s multiplier from to and removing the requirement that the cost sharing formula not be less than the amounts determined under sec_482 and sec_367 otherwise sec_936 and sec_1_936-6 q a1 direct the cost sharing floor to be determined as the cost sharing payment would have been determined had the cost sharing method been elected thus sec_1_936-6 tl-n-4511-99 q a is applicable for purposes of determining the cost sharing floor under the profit split method note however that in applying our conclusion to the facts in this case it is necessary to determine whether the royalty income b receives derives from a manufacturing or non-manufacturing intangible as only royalty income paid with respect to manufacturing intangibles reduces product_area research and thereby the cost sharing floor under profit split intangibles are defined under sec_936 and manufacturing intangibles are defined under sec_936 see sec_1_936-6q a1 the determination as to whether the intangible is a manufacturing or a non- manufacturing_intangible is a factual one that should be made with reference to sec_936 however the facts presented indicate that the royalty income b receives is at least partially for_the_use_of copyrights copyrights are generally considered to be nonmanufacturing or marketing intangibles sec_936 however under certain circumstances a copyright may be a manufacturing_intangible based upon the function it serves question can a copyright be in whole or in part a manufacturing_intangible for purposes of the allocation of income under the cost sharing method answer in general a copyright is a marketing intangible see sec_936 however copyrights may be treated either as manufacturing intangibles or nonmanufacturing_intangibles or as partly each depending upon the function or the use of the copyright if the copyright is used in manufacturing it will be treated as a manufacturing_intangible but if it is used in marketing even if it is also classified as knowhow it will be treated as a marketing intangible sec_1_936-6 q a to the extent the copyright licensed to the oems is used in manufacturing the royalties received therefrom would reduce product_area research but to the extent the copyright is used for nonmanufacturing purposes the royalties received therefrom should be disregarded when calculating the cost sharing floor factual determinations should be made with regard to what part of the royalty income received by b relates to the licensing of copyrights and whether any portion of the royalty income received that is specific to the copyrights is attributable to a manufacturing function the portion of the royalty income received by b that is allocable to copyrights that are in fact used in manufacturing reduce the cost sharing floor tl-n-4511-99 we recommend that you develop the facts regarding whether and to what extent the royalties b receives are for use of a copyright as opposed to other intangible_property and whether the copyright is used in a manufacturing function we also recommend that you seek field_service_advice as appropriate in conjunction with the above determinations please call if you have any further questions field service special counsel office of associate chief_counsel international jacob feldman
